[Cite as State v. L.S., 2014-Ohio-3240.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 100793



                                       STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                             L.S.
                                                    DEFENDANT-APPELLANT




                                    JUDGMENT:
                              REVERSED AND REMANDED


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                    Case No. CR-13-572990-B

        BEFORE: E.A. Gallagher, J., Boyle, A.J., and Rocco, J.

        RELEASED AND JOURNALIZED: July 24, 2014
ATTORNEY FOR APPELLANT

Britta M. Barthol
P.O. Box 218
Northfield, Ohio 44067


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
BY: Mahmoud Awadallah
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
EILEEN A. GALLAGHER, J.:

       {¶1} Defendant-appellant L.S. appeals from her conviction in the Cuyahoga

County Court of Common Pleas. For the following reasons, we reverse and remand.

       {¶2} L.S. was charged in a multiple-count indictment for offenses that allegedly

occurred between January 1, 2010 and January 31, 2010.         At the time that these crimes

took place L.S. was 16 or 17 years of age because her date of birth is January 6, 1993.

       {¶3} L.S. entered a plea of guilty to one amended count and was sentenced to a

ten-month term of incarceration subject to a possible three-year period of postrelease

control.

       {¶4} On appeal, L.S. raises three assignments of error, two of which are rendered

moot by our disposition of the first assigned error.

       {¶5} In her first assignment of error appellant asserts that her conviction and

sentence must be vacated as the trial court did not have jurisdiction to convict her.

       {¶6} The state concedes this error.      The conceded error necessitates a reversal

of L.S.’s conviction and sentence.

       {¶7} The conviction and sentence are vacated and the case is remanded in order for

the matter to be transferred to the juvenile court division for further proceedings.


       It is ordered that appellant recover from appellee the costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




EILEEN A. GALLAGHER, JUDGE

MARY J. BOYLE, A.J., and
KENNETH A. ROCCO, J., CONCUR